Citation Nr: 1734234	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  07-36 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection, to include on a secondary basis, for a skin disorder.

3.  Entitlement to service connection for a lumbar back disability, to include degenerative disc disease (DDD) with spondylosis.

4.  Entitlement to service connection for obstructive sleep apnea (OSA). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Kalolwala, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1966, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2006 and January 2008 rating decisions, respectively, by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

This matter was remanded by the Board in November 2013 and November 2014 for additional development.  The matter has been returned to the Board for appellate consideration.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Where, as here, VA undertakes to provide an examination or obtain an opinion when developing a claim, even if not statutorily obligated to do so, it must provide an adequate one.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 46 (2007).  

First, the Board turns to the claim of entitlement to service connection for OSA.  In June 2015, the Veteran was provided a VA sleep disorder examination.  Report of the June 2015 VA examination reflects, in pertinent part, a diagnosis of OSA.  At that time, the Veteran again reported experiencing difficulty falling asleep since discharge from service.  The examiner opined that "sleep apnea is not caused by or a result of active military service as there is no evidence of sleep apnea on [his] STR[s]."  No further rationale was provided.  The examiner did, however, imply that the Veteran's persistent insomnia symptoms were attributable an acquired psychiatric disorder. 

In that regard, the Veteran has consistently asserted that he has experienced difficulty sleeping since separation from service, i.e., 1966.  It is not clear whether or to what extent the examiner considered the Veteran's lay statements regarding ongoing symptomatology, nor was a rationale provided as to why the Veteran's symptoms of insomnia were more aptly attributed to an acquired psychiatric disorder.  In light of the foregoing, the Board finds that the Veteran has not been provided an adequate VA examination for purposes of determining service connection that accurately considers all the evidence of record pertaining to his claimed disability and the Board must therefore remand for additional development.  

Next, the Board turns to the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.  The Veteran's medical treatment records are replete with references to diagnoses of various psychiatric disorders, to include major depressive disorder, anxiety disorder, and most recently, schizoaffective disorder.  Report of the June 2015 VA examination reflects, in pertinent part, a current diagnosis of an acquired psychiatric disorder.  It further reflects a history of psychiatric symptoms, including anxiety, irritability and agitation, difficulty sleeping, and depressed mood.  The examiner opined that it is less likely than not that the Veteran's psychiatric disorder was incurred in or caused by military service.  In making this finding, the examiner explained that there is "no evidence of psychiatric complaints . . . findings, nor psychiatric treatment prior to . . . during . . . [or] within one year after discharge from [] military service."  The first objective evidence of record was in 1988, at which time the Veteran "complain[ed] of anxiety and insomnia."  

In that regard, in its November 2014 remand, the Board instructed the examiner to "consider the Veteran's lay statements regarding nature and onset of his disability, including testimony that his symptoms developed in service."  The examiner did indicate on the examination that the Veteran's lay statements were considered.  However, the Board notes that the examiner then inexplicably concluded that there was "no evidence of psychiatric complaints."  This is inconsistent with the evidence of record.  For instance, the Veteran has consistently reported that he has experienced insomnia since service.  VA treatment records dated in January 2011 reflect a psychologist's note that indicated that the Veteran has experienced "adjustment problems" since service, and that he self-medicated with alcohol after discharge "to manage his mood and sleep."  Additionally, treatment records dated in November 2010 reflect that the Veteran's difficultly sleeping causes him to become more depressed and irritable. 

The June 2015 VA examiners apparent failure to consider the Veteran's lay statements regarding matters which he is competent to testify renders the examiner's opinion inadequate.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007).  In light of the foregoing, the Veteran has not been provided an adequate VA examination for purposes of determining service connection that accurately considers all the evidence of record pertaining to his claimed disability and the Board must therefore remand for additional development.  

Next, with respect to the claim of entitlement to service connection for a skin disorder, VA medical records reflect a diagnosis of planar erythrodysesthesia, chronic.  Report of the December 2013 VA skin examination reflects, in pertinent part, a diagnosis of lichen planus, i.e., a chronic rash.  The examiner opined that it was less likely than not caused by or a result of exposure to Agent Orange (AO) in service because "[t]here is no pathophysiological relationship between lichen planus and [AO] exposure."  Report of the August 2015 VA skin examination reflects, in pertinent part, a diagnosis of basal cell carcinoma (BCC), for which the Veteran has undergone two excision surgeries.  The examiner opined that it was less likely than not caused by or a result of exposure to AO in service because it is not "a condition associated to [AO]."  In September 2016, an addendum opinion to the August 2015 examination was added, which stated "[t]here is no medical evidence on [STRs] that [the Veteran] was treated [in] military service for [his] claim[ed] skin condition.  Veteran's lay statements [were] also considered."  VA medical records dated in July 2015 reflect a long history of skin disorders.  Records dated in October 2011 further reflect that the Veteran's chronic body rashes "subsided since he stopped taking [psychiatric medication]."  After that specific medication was discontinued, the Veteran was prescribed new anti-depressant and anti-psychotic medication, at which point the rashes continued.  

In light of the foregoing (including the fact that the Veteran's claim of service connection for an acquired psychiatric disorder is being remanded), the Board finds that remand is appropriate in this case to obtain an addendum opinion as to whether the Veteran's variously diagnosed skin conditions are being aggravated by his psychiatric medication. 

Finally, the Board turns to the Veteran's claim of entitlement to service connection for a lumbar back disability, to include DDD.  Report of the September 2016 addendum opinion to the December 2013 VA examination reflects, in pertinent part, the examiners opinion that the Veteran's lumbar disability is less likely than not caused by or permanently aggravated by the Veteran's military service.  The examiner explained that the Veteran's November 1966 separation examination indicated musculoskeletal system was normal.  The examiner also noted that the Veteran did not seek any treatment until two decades after separation from service, at which time he was diagnosed with mild lumbar spondylosis.  The examiner concluded there was "no evidence of continuity of treatment . . . [and] no evidence to suggest a direct nexus of causality."  

The Board recognizes that the examiner did indicate on the examination that the Veteran's lay statements were considered.  However, the examiner inexplicably concluded that there was "no evidence of continuity of treatment."  This is inconsistent with the evidence of record.  For instance, the Veteran has consistently reported that he has experienced back pain since service for which he sought treatment for at the VA treatment facility in San Juan, the Commonwealth of Puerto Rico.  In May 1970, the Veteran submitted a statement indicating that "[he] was originally treated for a back-ache while in service and [subsequent to] discharge from [service he] was treated again at the VA [hospital]."  Moreover, he indicated that he was currently "under medical care for this same condition."  As previously mentioned, the Veteran's post-service VA treatment records dated between 1966 and 1987 are not available for consideration; however, given the Veteran's consistent statements over the course of almost five decades, the Board finds that the Veteran's statements regarding receipt of treatment are credible, and should be adequately considered.

The September 2016 VA examiners apparent failure to consider the Veteran's credible lay statements regarding matters which he is competent to testify renders the examiner's opinion inadequate.  See Dalton, supra.  In light of the foregoing, the Board finds that the Veteran has not been provided an adequate VA examination for purposes of determining service connection that accurately considers all the evidence of record pertaining to his claimed disability and the Board must therefore remand for additional development.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the examiner who conducted the June 2015 VA sleep apnea examination, if available, to prepare an addendum opinion, and if necessary, conduct a new examination of the Veteran, with respect to the nature and etiology of any claimed sleep disorder, to include sleep apnea.  

The electronic claims file must be made accessible to the examiner for review.  Following a review of the claims file and medical history, the VA examiner must offer an opinion as to the following:

Whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's OSA disability had its onset in service or was otherwise a result of service.

Any opinion should reflect consideration of the Veteran's lay statements regarding continuity of symptomatology since service.  In particular, the examiner should discuss the significance, if any, of Veteran's statements regarding difficulty falling asleep since discharge from service.  

The examiner must provide a rationale for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  Arrange for the examiner who conducted the June 2015 VA psychiatric examination, if available, to prepare an addendum opinion, and if necessary, conduct a new examination of the Veteran, with respect to the nature and etiology of any claimed psychiatric disability, to include major depressive disorder, anxiety, and schizoaffective disorder.

The electronic claims file must be made accessible to the examiner for review.  Following a review of the claims file and medical history, the VA examiner must offer an opinion as to the following:

Identify/diagnose any acquired psychiatric disability that presently exists or has existed during the pendency of the appeal period.

Whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any identified psychiatric disability had its onset in service or was otherwise a result of service.

If service connection for OSA is established, address whether it is at least as likely as not (i.e., a 50 percent or better probability) that any psychiatric disorder was aggravated (worsened beyond natural progression) by the Veteran's OSA.  (Aggravation is defined as a worsening of the underlying condition as compared to an increase in symptoms.)

Any opinion should reflect consideration of the Veteran's lay statements regarding continuity of symptomatology since service.  In particular, the examiner should discuss the significance, if any, of Veteran's statements regarding experiencing anxiety and insomnia since discharge from service.  Moreover, the examiner should consider the psychologist note dated in January 2011, which indicated that the Veteran has experienced "adjustment problems" since service, and that he self-medicated with alcohol after discharge "to manage his mood and sleep."  

With regard to an aggravation opinion, the examiner should consider the Veteran's lay statements that his difficultly sleeping causes him to become more depressed and irritable.

The examiner must provide a rationale for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  If service connection for a psychiatric disorder is established, obtain an addendum opinion, and if necessary, conduct a new examination of the Veteran, with respect to the nature and etiology of any claimed skin disorder.  

The electronic claims file must be made accessible to the examiner for review.  Following a review of the claims file and medical history, the VA examiner must offer an opinion as to the following:

Whether it is at least as likely as not (i.e., a 50 percent or better probability) that any skin disorder is proximately due to or aggravated (worsened beyond natural progression) by the Veteran's psychiatric medication.  (Aggravation is defined as a worsening of the underlying condition as compared to an increase in symptoms.)

In rendering any opinion, the examiner should comment on the significance, if any, of the Veteran's body rashes subsiding as a result of discontinuing psychiatric medication, and reappearing after he was prescribed new medication.  

The examiner must provide a rationale for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  Arrange for the examiner who authored the September 2016 addendum opinion to the December 2013 VA lumbar examination, if available, to prepare an additional addendum opinion, and if necessary, conduct a new examination of the Veteran, with respect to the nature and etiology of any claimed back disability.  


The electronic claims file must be made accessible to the examiner for review.  Following a review of the claims file and medical history, the VA examiner must offer an opinion as to the following:

Identify/diagnose any disability of the back/spine that presently exists or has existed during the pendency of the appeal period

Whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any identified back disability had its onset in service or was otherwise a result of service

In rendering any opinion, the examiner should consider and discuss the statements by the Veteran regarding ongoing symptomatology and continuity of treatment since service, to include, but not limited to, the May 1970 statement by the Veteran that he was currently "under medical care for this same [back] condition."

The examiner must provide a rationale for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

5.  Thereafter, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, issue a supplemental statement of the case and provide the Veteran and his representative with an opportunity to respond.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


